    Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 1 of 19 PageID #:26589




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    TOYO TIRE CORPORATION, et al.,

    Plaintiffs,
                                                      Case No. 14-cv-00206
    v.
                                                      Judge Mary M. Rowland
    ATTURO TIRE CORPORATION, et
    al.,

    Defendants.

                         MEMORANDUM OPINION AND ORDER

         Plaintiffs Toyo Tire Corporation and Toyo Tire U.S.A. Corp. (collectively, “Toyo”),

brought this action against Defendants Atturo Tire Corporation (“Atturo”) and Svizz-

One Corporation Ltd. (“Svizz-One”) asserting a number of claims including that

Defendants infringed the trade dress on Toyo’s Open Country Mountain Tires

(“OPMT” tires). Atturo responded with seven counterclaims against Toyo. Toyo and

Atturo have filed motions for summary judgment. This order addresses Toyo’s partial

motion for summary judgment [606]. 1 For the reasons set forth below, Toyo’s motion

is denied in large part.

                           SUMMARY JUDGMENT STANDARD

         Summary judgment is proper where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A genuine dispute as to any material fact exists if “the evidence is such that a


1   Atturo’s motion for summary judgment [619] is addressed in a concurrently entered opinion.
                                                                                            1
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 2 of 19 PageID #:26590




reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts are

material. Id. After a “properly supported motion for summary judgment is made, the

adverse party must set forth specific facts showing that there is a genuine issue for

trial.” Id. at 250 (internal quotations omitted).

   The Court “consider[s] all of the evidence in the record in the light most favorable

to the non-moving party, and [] draw[s] all reasonable inferences from that evidence

in favor of the party opposing summary judgment.” Skiba v. Ill. Cent. R.R. Co., 884

F.3d 708, 717 (7th Cir. 2018) (internal citation and quotations omitted). The Court

“must refrain from making credibility determinations or weighing evidence.”

Viamedia, Inc. v. Comcast Corp., 951 F.3d 429, 467 (7th Cir. 2020) (citing Anderson,

477 U.S. at 255). In ruling on summary judgment, the Court gives the non-moving

party “the benefit of reasonable inferences from the evidence, but not speculative

inferences in [its] favor.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016)

(internal citations omitted). “The controlling question is whether a reasonable trier

of fact could find in favor of the non-moving party on the evidence submitted in

support of and opposition to the motion for summary judgment.” Id. (citation

omitted).

   When cross-motions for summary judgment are filed, the Court construes all facts

and draws all reasonable inferences in favor of the party against whom the motion

was filed. Indianapolis Airport Auth. v. Travelers Prop. Cas. Co. of Am., 849 F.3d 355,

361 (7th Cir. 2017). The Court treats the motions separately. Marcatante v. City of



                                                                                     2
    Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 3 of 19 PageID #:26591




Chi., 657 F.3d 433, 439 (7th Cir. 2011). See also Kreg Therapeutics, Inc. v. VitalGo,

Inc., 919 F.3d 405, 416 (7th Cir. 2019) (“Each cross movant for summary judgment

bears a respective burden to show no issue of material fact with respect to the claim.”).

                                     BACKGROUND 2

    I. Relevant Procedural History

     Toyo initially filed this lawsuit against Atturo and Svizz-One in January 2014,

bringing claims including for design patent infringement and trade dress

infringement and dilution (Dkt. 1). 3 Atturo is a privately-held tire brand that offers

products including a tire called the Trail Blade M/T which is the tire at issue in this

case. (PSOF ¶¶4, 6). Svizz-One manufacturers Atturo’s Trail Blade M/T tire. (Id. ¶6).

Atturo responded to Toyo’s complaint with seven counterclaims. (Dkt. 39).

     Atturo’s counterclaims arise primarily from the settlement agreements that Toyo

negotiated in an action Toyo brought in August 2013 before the United States

International Trade Commission (ITC) (“ITC Action”). In its ITC complaint, Toyo

requested that the ITC investigate various manufacturers and distributors of foreign

tires for design patent infringement. See Toyo Tire & Rubber Co. v. Atturo Tire Corp.,

2017 WL 1178224 (N.D. Ill. Mar. 30, 2017) (hereafter, “March 2017 Order”). 4 Toyo



2The facts in this Background section are undisputed unless otherwise noted. Toyo’s Rule
56.1 Statement of Facts in support of its partial motion for summary judgment (Dkt. 612) is
abbreviated as “PSOF”. Atturo’s Rule 56.1 Responsive Statement of Facts (Dkt. 627-1) is
abbreviated as “DSOF”. Toyo responded to Atturo’s Additional Facts at Dkt. 656.

3Vittore Wheel & Tire and RTM Wheel & Tire were terminated as defendants in 2014. (Dkt.
38).

4The Court incorporates by reference the complete background section of the March 2017
Order here.
                                                                                         3
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 4 of 19 PageID #:26592




did not assert any trade dress claims in the ITC action. (PSOF ¶11). Atturo was not

among the named respondents, nor were any Atturo tires, including the Trail Blade

M/T, listed among the allegedly infringing tires in the ITC action. (see March 2017

Order). Nevertheless, the named respondents agreed in their settlement agreements

with Toyo not to sell the Trail Blade M/T. Id.

   As to Toyo customer (and ITC respondent) Dunlap & Kyle (D&K) in particular, on

October 7, 2013, Toyo’s counsel emailed D&K counsel a draft agreement to settle the

ITC Action, stating that “Toyo is aware of additional tires that it believes infringe

other Toyo intellectual property not asserted in the ITC Action,” and listing the

Atturo Trail Blade M/T as one of those “additional tires” in the body of the agreement

under “Toyo’s Open Country M/T Trade Dress” and on Exhibit 4. (DSOF ¶46). From

October 21, 2013 through February 20, 2014, Toyo executed ten settlement

agreements with respondents to the ITC Action, including D&K (“D&K Settlement

Agreement”). Each agreement stated that “Toyo is aware of additional tires that it

believes infringe other Toyo intellectual property not asserted in the ITC Action,” and

each listed the Trail Blade M/T as one of those “additional tires” in the body of the

agreements under “Toyo’s Open Country M/T Trade Dress” and on Ex. 4. (Id. ¶47).

Public versions including those statements were filed in the ITC Action from October

29, 2013 through February 27, 2014. (Id.).

   Although the ITC was not involved in the settlement negotiations, after Toyo

obtained the settlement agreements, the ITC granted Toyo’s request to terminate the

investigation. (see March 2017 Order).



                                                                                     4
    Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 5 of 19 PageID #:26593




    II. Remaining Claims in this Case

     The claims now remaining in this case are Toyo’s claims against Atturo and Svizz-

One for trade dress infringement under the Lanham Act, 15 U.S.C. § 1125(a), and

violation of the Illinois Deceptive Trade Practices Act, 815 ILCS 510/1, et. seq.

(“IDTPA”) (Dkt. 1, Cts. II & VI). (Toyo’s other claims were dismissed with prejudice

in 2014 and 2017 (Dkts. 26, 38, 384)). Next are Atturo’s counterclaims against Toyo

for tortious interference with contract and with prospective business expectancy,

defamation, unfair competition, unjust enrichment, violation of the IDTPA, and

violation of Section 43(a)(1)(B) of the Lanham Act. (Dkt. 39, Cts. I-VII). Toyo has

moved for summary judgment on Atturo’s counterclaims arguing that Atturo failed

to provide sufficient evidence that it lost profits and that Toyo is not liable for

defamation or any Lanham Act violation.

                                         ANALYSIS

    I. Evidence of lost profits

      A. The Court will not weigh the evidence on summary judgment

     Toyo requests that the Court “grant summary judgment of no lost profits.” (Dkt.

611 at 3). Toyo contends that Atturo’s counterclaims require proof that the alleged

wrongful conduct caused the alleged damages, and Atturo must prove lost profit

damages to a reasonable degree of certainty. 5 Atturo has not met its burden, Toyo


5 Toyo requests that the Court dismiss in their entirety Atturo’s counterclaims that require
damages as an element of the claim: tortious interference with contract and tortious
interference with business expectancy. (Dkt. 654 at 19). Toyo concedes that defamation per
se does not require proof of actual damages (though defamation per quod would require
special damages). (Id.) As to unjust enrichment, Toyo argues that Atturo has not quantified
Toyo’s retained “benefit.” (Id.). However a plaintiff need not show loss or damages for an
                                                                                          5
    Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 6 of 19 PageID #:26594




contends, because its damages expert’s opinions are speculative and in conflict with

deposition testimony from Toyo’s customer, D&K, and from Atturo’s Sales Director.

In moving for summary judgment, Toyo insists that the Court need not resolve its

previously-filed Daubert motion (Dkt. 415), which seeks to strike Atturo’s damages

expert Brian Daniel’s report and exclude him from testifying at trial. (Dkt. 654 at 9,

n. 1). 6 Instead, Toyo argues that Daniel’s opinions should be considered mere

speculation and the Court should rely on excerpts of testimony from two depositions

to find that Atturo’s lost profits theory cannot survive summary judgment.

     The Court concludes that Toyo has not established the absence of a genuine issue

of material fact for trial about Atturo’s damages. Adopting the approach Toyo

advocates would require the Court to weigh certain deposition testimony against the

testimony of Atturo’s expert, draw inferences in Toyo’s, not Atturo’s favor, and resolve

conflicts in the evidence. The Court cannot do so on summary judgment. See

Viamedia, 951 F.3d at 467; Driveline Sys., LLC v. Arctic Cat, Inc., 936 F.3d 576, 579

(7th Cir. 2019) (on summary judgment, “[t]he court does not assess the credibility of

witnesses, choose between competing reasonable inferences, or balance the relative

weight of conflicting evidence.”) (internal citation and quotations omitted). And as




unjust enrichment claim but must at least show “a connection between the detriment and
the defendant’s retention of the benefit.” Cleary v. Philip Morris Inc., 656 F.3d 511, 518–19
(7th Cir. 2011). Here, for the reasons discussed, Atturo has provided sufficient evidence of
the connection between its loss of tire sales and Toyo’s retention of that benefit.

6 The Court will not question Toyo’s litigation decision on this matter particularly because it
is Toyo’s summary judgment motion and Toyo’s Daubert motion. See Identiseal Corp. of Wis.
v. Positive Identification Sys., Inc., 560 F.2d 298, 302 (7th Cir. 1977) (noting “the traditional
principle that the parties, rather than the court, should determine litigation strategy.”).
                                                                                               6
    Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 7 of 19 PageID #:26595




described below, Atturo has provided sufficient evidence of its damages to survive

summary judgment.

      B. Atturo provides sufficient evidence of lost profits

     Toyo is correct that under Illinois law a party must prove lost profits “with ‘a

reasonable degree of certainty.’” TAS Distrib. Co. v. Cummins Engine Co., 491 F.3d

625, 633-34 (7th Cir. 2007). However, “mathematical certainty is not required” (id.)

and “recovery may be had for prospective profits when there are any criteria by which

the probable profits can be estimated with reasonable certainty.” Midland Hotel Corp.

v. Reuben H. Donnelley Corp., 118 Ill. 2d 306, 316, 515 N.E.2d 61, 66 (1987)

(quotations and citation omitted). 7 In addition, as Atturo points out, Illinois law “does

not require expressly expert testimony to prove lost profits damages.” TAS Distrib.,

491 F.3d at 634 (emphasis added). Here, however, Atturo has submitted a 70-plus

page expert report from Mr. Daniel, who has significant intellectual property

valuation experience. 8 (Daniel Rep. (Dkt. 613)).

     Daniel opined that “but for the alleged unlawful actions of the [Toyo], including in

connection with the D&K Settlement Agreement, D&K would have likely continued

to purchase the Atturo TBMT tires at the initial locations, D&K would have likely

expanded Atturo TBMT tire purchases to include all D&K locations, and [] all D&K

locations would have likely purchased other tires from Atturo in addition to the


7Even if a party can establish that it is entitled to damages but fails to prove the amount of
those damages to a reasonable degree of certainty, it can still recover nominal damages. See
TAS Distrib., 491 F.3d at 632.

8The Court notes that Toyo’s Daubert motion challenges Mr. Daniel’s methodology and the
reliability of his opinions but not his qualifications. (see Dkt. 415).
                                                                                            7
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 8 of 19 PageID #:26596




Atturo TBMT tires.” (Daniel Rep. at 12). He therefore opined that Toyo’s alleged

unlawful actions, including in connection with the D&K Settlement Agreement,

resulted in Atturo losing profits of approximately $5.8 million during the period

October 2013 through December 2017. (Id. at 22).

   In addition to Daniel’s report, Atturo provides other evidence that Toyo’s conduct

caused it to lose profits. Dennis King, D&K’s corporate representative, testified that

D&K cancelled its order for Atturo’s Trail Blade M/T because Atturo “was on the

Exhibit 4 list” of the D&K Settlement Agreement, and if it was not for the D&K

Settlement Agreement it is possible D&K would have continued to sell the Trail Blade

M/T and sold other Atturo tires. DSOF ¶61. And customer J.P. Thomas’s

representative testified that J.P. Thomas does not currently sell Atturo tires because

it “signed an agreement with Toyo that [it] would not purchase and sell Atturo tires”

and there was no other reason why J.P. Thomas currently does not sell Atturo tires.

Id. ¶ 73.

   Toyo argues that testimony that it was “possible” D&K would have purchased

additional Atturo tires is not enough. But “the evidence need only afford a reasonable

basis for the computation of damages which, with a reasonable degree of certainty,

can be traced to defendant’s wrongful conduct.” TAS Distrib. Co., 491 F.3d at 633

(citations omitted). Drawing reasonable inferences in Atturo’s favor and considering

the evidence as a whole, Atturo has provided sufficient evidence to survive summary

judgment that its damages can be traced to Toyo’s alleged wrongful conduct.




                                                                                    8
    Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 9 of 19 PageID #:26597




     Moreover, the case law Toyo relies on is distinguishable. Most of those cases apply

the rule in Illinois that profits of a new business, or of a new product promoted by an

established business, are generally too remote to be recoverable. See TAS Distrib.,

491 F.3d at 633; Kinesoft Dev. Corp. v. Softbank Holdings, 139 F. Supp. 2d 869 (N.D.

Ill. 2001). But Toyo does not argue that Atturo was a new business (Atturo was

established in 2009 (Dkt. 619-1 at 11)), or that the Trail Blade M/T was a new product

(it had been on the market since November 2012 (DSOF ¶84)). In Kinesoft Dev. Corp.,

139 F. Supp. 2d 869, plaintiff was a new business, and the Court found that plaintiff

could not demonstrate lost profits because its expert did not analyze a comparable

company selling comparable games. Id. at 910. 9 Here, Atturo was an established

business and was not selling a new product. Atturo’s expert did not need to look

beyond Atturo or its products for his analysis. He analyzed D&K’s actual purchase

orders to Atturo in October 2013, the fact that D&K signed dealer applications with

Atturo, as well as Atturo’s historical sales and financial data and identified Atturo

customers similar to D&K to assess the “but-for unit sales Atturo would have made

to D&K.” (Daniel Rep. at 13-14).

      C. Particular damages categories Toyo seeks to exclude

     Finally, Toyo argues that if the Court does not find that Atturo failed to establish

lost profits, the following specific categories of Atturo’s alleged damages should be




9Further, there was no damages expert at all in TAS Distrib., L.S. Heath & Son, Inc. v. AT
& T Info. Sys., Inc., 9 F.3d 561, 575 (7th Cir. 1993) or Minuteman Int'l, Inc. v. Critical-Vac
Filtration Corp., 1997 WL 370204 (N.D. Ill. June 27, 1997).
                                                                                            9
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 10 of 19 PageID #:26598




excluded: (1) lost profits for the 740 tires that were cancelled orders; (2) lost profits

on tires other than the Trail Blade M/T; and (3) delayed production of other tire sizes.

     Toyo admits that before the D&K Settlement Agreement, D&K purchased 1,024

Trail Blade M/T tires from Atturo. (PSOF ¶¶20-22). Although D&K paid for 284 of

those, it cancelled the remaining 740. (Id. ¶22). But Toyo maintains that “Atturo did

not purport to quantify lost profits for the (740 tires).” (Dkt. 611, n. 3). However,

Daniel began his damages calculation by noting that D&K cancelled its existing order

of Trail Blade M/T tires in 2013 and only paid for a portion. (Daniel Rep. at 10-12).

Exhibit 8 to his report is a table, “Summary of D&K Initial Orders - Atturo TBMT

Tires.” (Id., Exh. 8). Further, as Atturo points out, its Rule 30(b)(6) witness testified

how the amounts Atturo lost from the specific orders canceled by D&K can be

calculated based on adding the value of D&K’s purchase orders and subtracting the

amount that D&K paid for those orders. (Dkt. 627 at 15, n. 11). Toyo’s argument that

the Court should exclude this category of damages is not convincing.

     Next, Toyo contends that the Court should exclude any alleged lost profits for tires

other than the Trail Blade M/T and for alleged losses from the delayed expansion of

other tire sizes. However, Atturo’s expert analyzed Atturo’s historical sales data and

reference customers to assess the likelihood that D&K would have purchased non-

Trail Blade M/T tires. 10 It was his opinion “that D&K would have likely purchased



10Daniel selected 11 “reference customers” similar to D&K and “analyzed the historical sales
data for the resulting group of 11 customers (‘the D&K Reference Customers’) in order to
determine the level of but-for unit sales Atturo would have made to D&K” (Daniel Rep. at
14). His report thoroughly describes his process for selecting these customers for this
analysis.
                                                                                         10
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 11 of 19 PageID #:26599




other tires from Atturo in addition to the Atturo TBMT…but for the alleged unlawful

actions of the Counter-Defendants, including in connection with the D&K Settlement

Agreement.” (Daniel Rep. at 14-15). As for other tire sizes, Toyo is correct that Daniel

stated he had not “specifically quantified the harm attributable to Atturo’s delay in

expanding its product line and sizes,” but he still analyzed this category and

concluded that his “calculation of Atturo’s lost profits would be understated by

approximately 52 percent or approximately $3.0 million.” (Id. at 21). Also, Atturo’s

Rule 30(b)(6) witness and its President, Michael Mathis, testified that “as result of

Toyo’s actions”, Atturo has “had to pause the development of the Trail Blade M/T

product range.” DSOF ¶ 58. 11

     Accordingly, drawing reasonable inferences in Atturo’s favor, the Court declines

Toyo’s invitation to find at this stage that Atturo has failed to show that it lost any

profits or that those alleged losses were connected to Toyo’s actions. Atturo has

presented enough evidence to present these questions to the jury. Toyo’s motion for

partial summary judgment on that ground is denied.

     II. Defamation and Lanham Act Claims

     Toyo also requests that the Court “grant summary judgment of no defamation and

no Lanham Act violation.” (Dkt. 611 at 3). Toyo argues that Atturo has not identified

any actionable defamatory statements because the identified statements are

protected by the absolute litigation privilege, do not fall within a category of


11Toyo generally disputes this evidence and objects that it is “opinion evidence by a lay
witness” and “testimony regarding ultimate issues.” Dkt. 656, ¶ 19. Mathis’s testimony was
30(b)(6) testimony, given under oath, on behalf of his company. Toyo’s objections are not
persuasive.
                                                                                       11
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 12 of 19 PageID #:26600




statements that are defamatory per se, and constitute non-actionable opinions. Atturo

argues that Toyo made multiple defamatory statements about it and the Trail Blade

M/T. The statements at issue, according to Atturo, are Toyo’s statements in the ten

final settlement agreements Toyo executed with ITC respondents as well as

additional statements not submitted to the ITC.

    A. Absolute litigation privilege

   Toyo argues that Atturo’s defamation claim is barred by the absolute litigation

privilege because the statements were made in the ITC settlements. “The absolute-

litigation privilege immunizes certain statements and conduct by attorneys in the

course of litigation.” Doe v. Williams McCarthy, LLP, 2017 IL App (2d) 160860, ¶ 19,

92 N.E.3d 607, 612. “As an absolute privilege, the class of communications to which

it applies is narrow. For the privilege to apply, the communication must bear some

relationship to the proposed or ‘pending litigation’ and it must be in furtherance of

that litigation.” Id. (internal citations omitted). While “doubts are to be resolved in

favor of finding the communication pertinent to the litigation” (id.), Illinois still limits

the application of the litigation privilege. Kurczaba v. Pollock, 318 Ill. App. 3d 686,

705, 742 N.E.2d 425, 440 (1st Dist. 2000). See also Black v. Wrigley, 2017 WL

8186996, at *5 (N.D. Ill. Dec. 8, 2017).

   Atturo maintains that Toyo waived this defense. Even if it had not, the Court

agrees with Atturo that the Court’s March 2017 opinion established that Toyo’s

conduct as to Atturo in 2013 was unrelated to the ITC proceeding. The March 2017

Order concluded:



                                                                                         12
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 13 of 19 PageID #:26601




      •   the settlement agreements were private agreements that did not require
          ITC approval to become effective in the first place. (id. at *6)
      •   the agreement between Toyo and the various ITC respondents with regard
          to Atturo was an action that was taken by the parties themselves, unrelated
          to the ITC proceeding. (id.).
      •   the agreements between Toyo and the ITC respondents regarding Atturo
          are beyond the scope of Toyo’s complaint and the ITC investigation. (id. at
          *7).
      •   the settlement agreements that Toyo submitted to the ITC were a fait
          accompli. They did not need the approval of the ITC judge to become
          effective. (id.).

   Although Judge Lee was applying the Noerr-Pennington doctrine and not the

absolute litigation privilege, the underlying issue—the connection between Toyo’s

statements about Atturo and the ITC proceeding—is the same. The analysis in the

March 2017 Order leads to a similar result here—Toyo cannot rely on a privilege,

indeed an absolute privilege, to shield its statements about Atturo that were

unrelated to the ITC proceeding. Toyo has not established that its statements about

Atturo were related to the ITC Action or in furtherance of that action.

   This finding is supported by the purpose of the absolute litigation privilege. That

purpose is “to allow attorneys the utmost freedom in their efforts to secure justice for

their clients [by] facilitat[ing] the free flow of information between attorneys, clients,

and the court system.” Doe, 2017 IL App (2d) 160860, ¶ 19 (internal citations and

quotations omitted). Toyo’s counsel was not attempting to secure justice from the ITC

by making statements about Atturo. The fact that the statements were made in

settlement agreements does not automatically cloak them with the privilege where

those were private agreements beyond the scope of the ITC complaint and

investigation that did not require any ITC approval. Indeed the purpose of the



                                                                                       13
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 14 of 19 PageID #:26602




privilege would not be served where it is undisputed that Atturo was not a party in

the ITC Action, the Trail Blade M/T was not identified in Toyo’s complaint, and there

was no claim of trade dress infringement (see Dkt. 611 at 2, 15). 12 Thus the absolute

litigation privilege does not bar Atturo’s defamation claims.

           B. Defamation per se

     Toyo asserts that Atturo has not identified a statement that is defamatory per se.

Atturo responds that Toyo’s statements qualify as defamatory per se because Toyo

accused Atturo of unlawful conduct, directly attacked the integrity of its business

conduct, and prejudiced its ability to generate business. “A defamatory statement is

one that ‘tends to cause such harm to the reputation of another that it lowers that

person in the eyes of the community or deters third persons from associating with

him.’” Republic Tobacco Co. v. N. Atl. Trading Co., 381 F.3d 717, 726 (7th Cir. 2004)

(quoting Kolegas v. Heftel Broad. Corp., 154 Ill. 2d 1, 9, 607 N.E.2d 201, 206 (1992)).

In Illinois defamatory statements may be actionable per se or per quod. Id. There are

four categories of statements considered to be defamatory per se: “(1) words that

impute the commission of a crime; (2) words that impute infection with a loathsome

disease; (3) words that impute an inability to perform or a want of integrity in the




12Judge Lee’s critique of Toyo’s conduct further underscores why the purpose of the litigation
privilege would not be served in this case: “Toyo’s efforts to shoehorn whatever claims it may
have with respect to the Atturo tires into the ITC proceeding (when it could have, but did
not, list them in its ITC complaint) under the guise of motions to terminate ‘conceals an
attempt to interfere directly with the business relationships of a competitor’ by using the ITC
proceeding as an ‘anticompetitive weapon,’ thereby constituting a ‘sham’ ineligible for Noerr-
Pennington protection.” March 2017 Order at *6.
                                                                                            14
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 15 of 19 PageID #:26603




discharge of duties of office or employment; or (4) words that prejudice a party, or

impute lack of ability, in his or her trade, profession, or business.” Id.

     Atturo argues that it has identified statements that are defamatory per se: first,

those that were in the ten settlement agreements that were executed between

October 2013 and February 2014 stating that “Toyo is aware of additional tires that

it believes infringe other Toyo intellectual property not asserted in the ITC Action,”

and listing the Atturo TBMT as one of those “additional tires” in the body of the

agreements under “Toyo’s Open Country M/T Trade Dress” and on Ex. 4. These same

statements appeared in subsequent agreements with Doublestar Tyre and J.P.

Thomas. Atturo also points to a March 2015 letter from Toyo to Atturo’s marketing

partner The Off-Road Champions (“TORC”) (Dkt. 627 at 23-24). 13

     Atturo’s identified statements fall into the category of “words that prejudice a

party, or impute lack of ability, in his or her trade, profession, or business.” The Court

is not persuaded by Toyo’s contention that that defamation claims cannot be based

on claims of intellectual property infringement alone. (Dkt. 654 at 33). See Republic

Tobacco Co., 381 F.3d at 728-29 (statement that patent-trademark had been violated,

even with prefatory language, was defamatory); see also Nvidia Corp. v. Fed. Ins. Co.,

2005 WL 2230190, at *12 (N.D. Ill. Sept. 6, 2005) (“Illinois caselaw teaches that




13 Toyo argues in its reply brief that some of the statements Atturo identifies were not
originally specifically identified in Atturo’s Counterclaim for defamation. The Court is not
convinced. See Rivera v. Allstate Ins. Co., 140 F. Supp. 3d 722, 728 (N.D. Ill. 2015) (“it cannot
be that a defamation plaintiff at summary judgment or trial is limited to the allegedly
defamatory statements recited in the complaint.”).
                                                                                              15
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 16 of 19 PageID #:26604




allegations that a company is infringing the intellectual property rights of another

entity can state viable claims for defamation.”).

   Toyo also argues these statements in the ITC settlement agreements are not

actionable because they are statements of opinion. One defense to liability for a

defamatory statement is if the statement is one of opinion: “a statement that does not

contain any verifiable facts (as some call, ‘an opinion’) is not actionable under Illinois

law.” Republic Tobacco Co., 381 F.3d at 727. However, “a statement of fact is not

shielded from an action for defamation by being prefaced with the words ‘in my

opinion,’ but if it is plain that the speaker is expressing a subjective view, an

interpretation, a theory, conjecture, or surmise, rather than claiming to be in

possession of objectively verifiable facts, the statement is not actionable.” Id.

(citations omitted). “Context is key, as it matters not only what was said, but who

said it, where it was said, and the broader setting of the challenged statements.” Bd.

of Forensic Document Examiners, Inc. v. Am. Bar Ass'n, 922 F.3d 827, 832 (7th Cir.

2019).

   Here, the context was clear: most of these statements were made in binding

settlement agreements between Toyo and a respondent that Toyo had accused of

infringement in the ITC Action. The agreement stated that there were additional

tires Toyo believed infringed “other Toyo intellectual property not asserted in the ITC

Action.” (see D&K Settlement Agreement (Dkt. 39-10)). Then under a heading “Toyo’s

Open Country M/T Trade Dress,” Toyo listed Atturo’s Trail Blade M/T. The

agreement prohibited the respondents from ever selling the Trail Blade M/T. (Id.,



                                                                                       16
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 17 of 19 PageID #:26605




Sec. 1.6). Exhibit 3 to the agreement was labeled “Toyo’s Intellectual Property,” under

which Toyo listed “Open Country MT Trade Dress.” And Exhibit 4 listed “Tires”

including the Trail Blade M/T, which the respondent was prohibited from selling.

   To argue the statements were not defamatory, Toyo focuses on the words that it

was “aware of additional tires that it believes infringe…” Atturo maintains that

couching the statements in that way did not dispel the factual implications. The Court

agrees especially in light of the context of the statements. See Republic Tobacco Co.,

381 F.3d at 729 (“Prefatory language does not control whether these statements are

actionable as defamation; what matters is whether the assertions included in the

three disputed sentences are verifiably false.”). Toyo’s statements were made in a

legally binding settlement agreement related to the ITC Action that became public

documents. The statements were precise and involved verifiable facts including

whether Toyo owned protectable trade dress rights in the Open Country M/T and

whether the Trail Blade M/T infringed those rights.

   Toyo relies on Bd. of Forensic Document Examiners, 922 F.3d 827, but the

statements at issue in that case were made in a scholarly article, were qualified by

the author setting forth the subjective nature of his article, that lead the Seventh

Circuit to affirm that the article could not reasonably be interpreted as stating facts.

Instead the Court stressed that the appropriate avenue for defendants to express “a

contrary point of view was through a rebuttal article, not a defamation lawsuit.” Id.

at 833. Here there was no avenue for Atturo to “rebut” Toyo’s identification of its tire

as an infringing product in a binding settlement between Toyo and another party.



                                                                                     17
 Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 18 of 19 PageID #:26606




Once signed, the agreement forever prohibited the respondents from selling the Trail

Blade M/T.

   In light of the statements and their context, the Court cannot find as a matter of

law that the statements at issue are not defamatory, with one exception. The Court

agrees with Toyo that the TORC letter is not actionable. The letter stated in part that

“[w]e [Toyo] believe that Atturo has joined TORC for the purpose of legitimizing its

Atturo Trail Blade M/T and that the ‘story’ Atturo wants to tell is a false one.

Accordingly, TORC should proceed carefully relative to your announced partnership.”

Unlike the settlement agreement statements, this statement is vague and does not

purport to assert verifiable facts, was not made to an Atturo customer and was

contained in a letter, not a binding settlement agreement.

   Because    the   Lanham      Act,   like   Illinois   defamation   law,   prohibits

misrepresentations of fact (see Bd. of Forensic Document, 922 F.3d at 833) the same

analysis above applies. Therefore Toyo’s motion for summary judgment on Atturo’s

defamation and Lanham Act claims is denied in large part and granted in part only

as to the TORC letter. All of the alleged defamatory statements survive summary

judgment except for the TORC letter.

                                   CONCLUSION

   For the stated reasons, Toyo’s partial motion for summary judgment [606] is

denied in large part.




                                                                                    18
Case: 1:14-cv-00206 Document #: 660 Filed: 02/09/21 Page 19 of 19 PageID #:26607




                                         E N T E R:


Dated: February 9, 2021

                                         MARY M. ROWLAND
                                         United States District Judge




                                                                              19
